PER CURIAM
*697Steven Sandt ("Sandt") appeals from the Findings of Fact, Conclusions of Law, and Judgment of the motion court denying his Mo. Sup. Ct. Rule 24.035 motion for post-conviction relief.1 On July 12, 2016, Sandt pleaded guilty to the charges of possession of a controlled substance and possession of drug paraphernalia and in an unrelated case to the charge of stealing. On December 12, 2016, Sandt filed his pro-se motion under Rule 24.035 and timely amended on May 30, 2017, after an extension was granted and both the guilty plea and sentencing transcripts had been filed. The motion court held an evidentiary hearing on October 23, 2017 at which both Sandt and plea counsel testified.
Sandt contends he received ineffective assistance of plea counsel, raising two points on appeal: (1) plea counsel coerced him to plead guilty by telling him he would likely lose at trial because of the witnesses' statements in the police reports and the proposed testimony from the confidential informant; and (2) plea counsel failed to move for a hearing under Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978) to support her Motion to Suppress upon Sandt's suspicion the undisclosed confidential informant was lying.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for use of the parties setting forth the reasons for the decision.
Finding no clear error, we affirm the judgment pursuant to Rule 84.16(b).

All rule citations are to Missouri Supreme Court rules (2016) unless otherwise indicated.